Order entered September 5, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00247-CR

                             CARSTEN HEDEMANN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-34917-R

                                            ORDER
       We REINSTATE this appeal.

       We abated the appeal for a hearing on why appellant’s brief has not been filed. On

August 30, 2018, the supplemental reporter’s record from the hearing held that same day was

filed. We ADOPT the trial court’s finding that appellant’s brief has not been filed because the

Dallas County District Clerk has not supplemented the record as requested by appellant. The

reporter’s record states that an order to supplement the clerk’s record was presented to and

signed by the trial court although no order has been received by this Court.

       In light of the statements made in the reporter’s record, we ORDER the Dallas County

District Clerk to file, WITHIN TEN DAYS OF THE DATE OF THIS ORDER, a

supplemental clerk’s record containing the following items (each of which has been previously
requested in writing by appellant) or a written explanation of what items are unable to be

supplemented and why:

                The October 2, 2015 motion for discovery pursuant to article 39.14(a) of the
                 Texas Code of Criminal Procedure;
                The October 2, 2015 Defendant’s Omnibus Pretrial Motion and Election of
                 Punishment;
                The Search Warrant requested by the State for Defendant’s computers;
                The Subpoena Duces Tecum along with the officer’s return for witness
                 Barbara Banda; and
                Defendant’s July 25, 2017 request for the issuance of the Subpoena Duces
                 Tecum for Barbara Banda.

      We ORDER appellant’s brief due FORTY DAYS FROM THE DATE OF THIS

ORDER.



                                                 /s/    CRAIG STODDART
                                                        JUSTICE